     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                )
                                        )        CRIMINAL ACTION NO.
       v.                               )          2:14cr23-MHT
                                        )               (WO)
WILLIAM THOMAS CRANE                    )

                           OPINION AND ORDER

      This case is before the court on defendant William

Thomas Crane’s motion for sentence reduction pursuant

to 18 U.S.C. § 3582(c)(2) and Amendment 782 to the 2014

edition of the Sentencing Guidelines, which revised the

guidelines         applicable      to       drug-trafficking      offenses.

Following         the   United     States      Sentencing   Commission’s

decision to give retroactive effect to that amendment,

this court established a Retroactivity Screening Panel

to determine whether a defendant might be eligible for

a reduction of sentence.                    Upon consideration of the

unanimous recommendation of the Retroactivity Screening

Panel (doc. no. 360) that Crane’s motion be denied, and

after an independent and de novo review of the record,

it   is     ORDERED     that   defendant       William   Thomas    Crane’s

motion      for    a    sentence    reduction      (doc.    no.    343)   is
denied.   Crane is not eligible to receive a reduction

in sentence pursuant to Amendment 782 because he was

sentenced after the amended guideline went into effect

and is entitled to no further reduction.

    DONE, this the 11th day of December, 2018.

                          _ /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE
